Citation Nr: 1204989	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-48 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased disability rating for gout of multiple joints, evaluated as 40 percent disabling prior to June 4, 2010.

2.  Entitlement to an increased disability rating for gout of the left ankle, evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for gout of the left wrist, evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for gout of the right wrist, evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for gout of the left elbow, evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for gout of the right elbow, evaluated as 10 percent disabling.

7.  Entitlement to an increased disability rating for gout of the left hand, evaluated as 10 percent disabling.

8.  Entitlement to an increased disability rating for gout of the right hand, evaluated as 10 percent disabling.

9.  Entitlement to an increased disability rating for gout of the left foot, evaluated as 10 percent disabling.

10.  Entitlement to an increased disability rating for gout of the right foot, evaluated as 10 percent disabling.

11.  Entitlement to an increased disability rating for bursitis of the right knee, evaluated as 10 percent disabling.

12.  Entitlement to an increased disability rating for residuals of arthroscopy of the anterior cruciate ligament of the left knee, evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to June 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file was subsequently transferred to the RO in Cheyenne, Wyoming.

Initially, service connection was granted for gout of the bilateral feet and ankles by rating action of April 2004, and assigned a 20 percent evaluation.  The evaluation assigned was increased to 40 percent, effective December 2007.  

Subsequently, in an August 2010 rating decision, the Veteran was granted a separate disability evaluation for each joint affected by his service-connected gout; 10 percent disability evaluations were assigned for his left ankle, left wrist, right wrist, left elbow, right elbow, left hand, right hand, left foot, and right foot, effective June 4, 2010.  The Veteran was also assigned a 10 percent disability evaluation for bursitis of the right knee, effective June 4, 2010, and the RO continued the Veteran's 30 percent disability evaluation for his left knee disability.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that additional statements and a copy of November 2010 private medical record were received from the Veteran following issuance of the most recent, supplemental statement of the case.  The additional statements and private medical record have not been considered by the RO.  However, the Board notes that the statements are essentially duplicative of contentions previously of record, and that the private medical record is not relevant as to the Veteran's contentions before the Board.  As such, the Veteran is not prejudiced by the Board's consideration of the appeal without remand for RO consideration of the additional submission.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, a statement from the Veteran indicates that the Veteran intended that the information be sent to the Board for appellate consideration.

The Board notes that, in an April 2011 written statement, the Veteran appeared to raise a claim of entitlement to an increased disability rating for his service-connected lumbar strain.  The RO has not yet adjudicated this claim.  As such, it is not properly before the Board and is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Throughout the rating period prior to June 4, 2010, the Veteran's gout of the multiple joints had been productive of complaints of pain, and impairment of health with exacerbation of symptoms.

2.  Throughout the rating period since June 4, 2010, the Veteran's gout of the multiple joints has not been productive of manifestations including active joint involvement, with anemia or weight loss, producing severe health impairment or severely incapacitating exacerbations.

3.  Throughout the rating period on appeal, the Veteran's gout of the left ankle was manifested by complaints of pain and limitation of motion, but without instability.

4.  Throughout the rating period on appeal, the Veteran's gout of the left wrist is characterized by subjective complaints of pain and limitation of motion, but without evidence of ankylosis.  

5.  Throughout the rating period on appeal, the Veteran's gout of the right wrist is characterized by subjective complaints of pain and limitation of motion, but without evidence of ankylosis.  

6.  Throughout the rating period on appeal, the Veteran's gout of the left elbow is productive of limitation of motion, but there is no evidence of a joint fracture of the elbow with marked varus/valgus deformity, nonunion of the radius and ulna, or ankylosis of the elbow. 

7.  Throughout the rating period on appeal, the Veteran's gout of the right elbow is productive of limitation of motion, but there is no evidence of a joint fracture of the elbow with marked varus/valgus deformity, nonunion of the radius and ulna, or ankylosis of the elbow.

8.  Throughout the rating period on appeal, the Veteran's gout of the left hand is productive of limitation of motion, without ankylosis.  

9.  Throughout the rating period on appeal, the Veteran's gout of the right hand is productive of limitation of motion, without ankylosis.

10.  Throughout the rating period on appeal, the Veteran's gout of the left foot represents no more than moderate foot disability, and is not productive of marked deformity, accentuated pain on manipulation and use, or flat foot.  

11.  Throughout the rating period on appeal, the Veteran's gout of the right foot represents no more than moderate foot disability, and is not productive of marked deformity, accentuated pain on manipulation and use, or flat foot.  

12.  Throughout the rating period on appeal, the Veteran's bursitis of the right knee has been manifested by painful motion with flexion to 110 degrees and full extension, without lateral instability.

13.  Throughout the rating period on appeal, the Veteran's residuals of arthroscopy of the anterior cruciate ligament of the left knee have been manifested by complaints of pain and limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability evaluation in excess of 40 percent for the period prior to June 4, 2010 for gout of multiple joints have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5002, 5017 (2011).

2.  The criteria for entitlement to a disability evaluation of 60 percent for the period since June 4, 2010 for gout of multiple joints have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic Codes 5002, 5017 (2011).

3.  The criteria for a disability rating in excess of 10 percent for gout of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5017, 5271 (2011).

4.  The criteria for a disability rating in excess of 10 percent for gout of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.71a, Diagnostic Code 5215 (2011).

5.  The criteria for a disability rating in excess of 10 percent for gout of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.56, 4.71a, Diagnostic Code 5215 (2011).

6.  The criteria for a disability evaluation in excess of 10 percent for gout of the left elbow are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206-07 (2011).

7.  The criteria for a disability evaluation in excess of 10 percent for gout of the right elbow are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206-07 (2011).

8.  The criteria are not met for a disability evaluation in excess of 10 percent for gout of the left hand.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2011).

9.  The criteria are not met for a disability evaluation in excess of 10 percent for gout of the right hand.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2011).

10.  The criteria for a disability rating in excess of 10 percent for gout of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2011).

11.  The criteria for a disability rating in excess of 10 percent for gout of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2011).

12. The criteria are not met for a rating higher than 10 percent for bursitis of the right knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5260-5261 (2011).

13.  The criteria for a disability rating in excess of 30 percent for residuals of arthroscopy of the anterior cruciate ligament of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  


Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in February 2008, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and an increased disability evaluation, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the February 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

At the outset, the Board notes that documents of record establish that the Veteran is right-handed.  See 38 C.F.R. § 4.69 (2011).  

Gout of the Multiple Joints

The RO evaluated the Veteran's gout as 40 percent disabling for the period prior to June 4, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017.  Diagnostic Code 5017 indicates that the disability will be rated on the basis of "limitation of motion of the affected parts, as [degenerative arthritis], except gout, which [is] rated under Diagnostic Code 5002."  Under Diagnostic Code 5002, for rheumatoid arthritis, a 40 percent disability evaluation is for assignment where there are symptom combinations produce definite impairment of health, objectively supported by examination findings or incapacitating exacerbations occur 3 or more times per year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  For the next higher 60 percent disability evaluation, there must be constitutional manifestations with active joint involvement, with weight loss and anemia, which produces severe impairment of health or which causes severely incapacitating exacerbations 4 or more times per year or a lesser number over prolonged periods.  Id.

Upon reviewing the rating criteria in relation to the evidence for consideration, for the period prior to June 4, 2010, the Board finds that the Veteran's disability picture is most consistent with the currently assigned 40 percent disability evaluation, and that an increased disability evaluation is not warranted.  The objective clinical evidence of record does not show that the Veteran had manifestations including active joint involvement, with anemia or weight loss, producing severe health impairment or severely incapacitating exacerbations.  Significantly, the medical evidence of record shows that the Veteran has no manifestations of his gout; at his September 2006 VA examination, he reported that he had flare-ups once a month, and in statements, the Veteran attested that he had approximately one incapacitating exacerbation per year.  Upon examination in September 2006, he had pain on motion, but his joints were stable and strength was normal.  Varus-valgus, anterior drawer, and posterior drawer testing were also normal.  There was no edema, deformity, or erythema, and his skin was normal.  There was also no tenderness to palpation, and pedal pulses were 2+.  Therefore, the Veteran's symptomatology most closely fits within the criteria for the currently assigned 40 percent disability evaluation.
 
As previously indicated, the Veteran has been assigned separate disability evaluations for each joint affected by gout, effective June 4, 2010.  Regardless, the Board also finds that the Veteran is not entitled to a 60 percent disability evaluation for gout of multiple joints for the period since June 4, 2010.  The objective medical evidence for the rating period beginning June 4, 2010 does not show that the Veteran had manifestations including active joint involvement, with anemia or weight loss, producing severe health impairment or severely incapacitating exacerbations.  Moreover, the Veteran's symptomatology for his individual affected joints is contemplated in the assigned disability evaluation for each service-connected joint.  VA is precluded from compensating the veteran for the very same symptoms as those that are part and parcel of his already service-connected disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity.").  

In concluding that the Veteran is not entitled to an increased disability evaluation for the rating period on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains of pain on motion, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joint; there was no evidence of impaired endurance, fatigue or incoordination at his September 2006 VA examination.  Further, the current disability evaluation contemplates the Veteran's complaints, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's gout symptoms result in any additional functional limitation to a degree that would support a rating in excess of 40 percent for the period prior to June 4, 2010.

Left Ankle

The Veteran is rated for gout of the left ankle, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271; he receives a 10 percent disability evaluation.  See 38 C.F.R. § 4.20.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability evaluation is warranted where there is marked limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is most consistent with the currently assigned 10 percent disability evaluations for the entire rating period on appeal, but that an increased disability evaluation is not warranted.  

The objective clinical evidence of record for the entire rating period on appeal does not show that the Veteran had marked limitation of motion of his left ankle.  Significantly, the Veteran's June 2010 VA examination showed that the Veteran had range of motion of the left ankle from zero (0) to 40 degrees in plantar flexion, with dorsiflexion to 5 degrees.  See 38 C.F.R. § 4.71, Plate II (full range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion).  At the examination, there was no ankylosis, atrophy of the muscles, or unstable ligaments; his left ankle disability was not productive of deformity.  Therefore, the Board finds that the Veteran's left ankle symptomatology for the entire rating period on appeal most closely fits within the criteria for the currently assigned 10 percent disability evaluation.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for either rating period.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's left ankle.  Likewise, under Diagnostic Code 5272, is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint for the ankle.  Further, the findings do not warrant evaluations under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, nor is there evidence of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a higher schedular rating for any rating period on appeal.

In concluding that the Veteran is not entitled to an increased disability evaluation for the rating period on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his left ankle on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain, weakness, and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joint.  Further, the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating for his gout of the left ankle.


Left and Right Wrists

The Veteran is currently assigned a 10 percent disability rating for each wrist, for limitation of motion of the wrist pursuant to Diagnostic Code 5215, which provides for a 10 percent rating, for either the major or minor extremity, where there is dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  No higher disability rating is provided under this Code.  However, under Diagnostic Code 5214, a 20 percent disability rating is provided for favorable ankylosis of the (minor) wrist, with 20 to 30 degrees dorsiflexion.  Under Diagnostic Code 5212, a 20 percent disability rating is available for impairment of the radius, of either the major or minor extremity, with nonunion in the upper half.  Diagnostic Code 5213 provides for a 20 percent rating, for either the major or minor wrist, where there is loss of pronation beyond the last quarter of arc or there is bone fusion with hand fixed near the middle of the arc or moderate pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5212-5215.  

Considering the rating criteria applicable to the Veteran's gout of the left and right wrists, the clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences limitation of pronation beyond the last quarter of arc, bone fusion with the hand fixed near the middle of arc, moderate pronation, or impairment of the radius with nonunion in the upper half.  Likewise, the Veteran does not experience ankylosis.  At the most recent VA examination, in June 2010, the Veteran had palmar flexion to 55 degrees, dorsiflexion to 25 degrees, ulnar radiation to 30 degrees, ulnar deviation to 35 degrees, and radial deviation to 5 degrees.  Further, it is also noteworthy that the Veteran has not required any surgery or other treatment for his gout of the wrists, and he had normal strength and sensation; Tinel's testing was negative.  Thus, the Board finds that the Veteran's gout of the left and right wrist fits within the criteria for the currently assigned 10 percent disability evaluations. 

In concluding that the Veteran is not entitled to an increased disability evaluation for the rating period on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his left and right wrists on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain, weakness, and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joints.  Further, the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his wrists.

Left and Right Elbows

The Veteran's gout of the left and right elbows is currently evaluated as 10 percent disabling per elbow pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207, which provide for a 10 percent rating, for either the major or minor extremity, where there is forearm limitation of flexion to 100 degrees, or forearm limitation of extension to either 45 or 60 degrees.   For a higher, 20 percent disability evaluation, there must be limitation of forearm flexion to 90 degrees, or limitation of forearm extension to 75 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206-5207.  

The objective clinical evidence, throughout the rating period on appeal, does not show the Veteran consistently has flexion of either elbow limited to 90 degrees or extension of either elbow limited to 75 degrees.  Indeed, the June 2010 VA examination shows that the Veteran had left elbow range of motion from 15 degrees extension to 125 degrees of flexion, and right elbow range of motion from 15 degrees extension to 105 degrees of flexion.  VA considers "full" range of motion for the elbow to be from 0 to 145 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate I.   Thus, the Board finds that the Veteran's symptomatology most closely fits within the criteria for the currently assigned 10 percent rating for each elbow.

The Board has also considered whether the Veteran may be entitled to a higher rating under other applicable Diagnostic Codes, including Diagnostic Code 5205 and Diagnostic Codes 5208 through 5213.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5205, ratings between 30 and 50 percent are assigned where there is ankylosis of the elbow.  Diagnostic Code 5208 assigns a 20 percent disability evaluation where flexion is limited to 100 degrees and there is extension to 45 degrees.  Under Diagnostic Code 5209, there must be joint fracture with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius in order to warrant a 20 percent disability rating.  

Under Diagnostic Code 5210, a 40 percent disability rating is assigned for nonunion of the radius and ulna, with flail false joint.  According to Diagnostic Code 5211, a 10 percent rating is assigned when there is malunion of the ulna with bad alignment.  A 20 percent rating requires nonunion of the lower half of the ulna.  See 38 C.F.R. § 4.71a, Diagnostic Code 5211.  Under Diagnostic Code 5212, a 10 percent evaluation is warranted when there is malunion of the radius with bad alignment.  A 20 percent rating requires nonunion of the upper half of the radius.  See 38 C.F.R. § 4.71a, Diagnostic Code 5211.  Under Diagnostic Code 5213, a 10 percent rating is warranted for limitation of supination to 30 degrees or less.  The next higher, 20 percent rating requires limitation of pronation with motion lost beyond the last quarter of the arc, such that the hand does not approach full pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2011).

However, there is no evidence that he has ankylosis in either elbow, limitation of extension, joint fracture with marked cubitus varus/valgus or with ununited fracture of the radius head, nonunion of the radius and ulna with false flail joint, impairment of the ulna or radius.  The medical evidence also does not demonstrate a degree of loss of supination or pronation so as to warrant an evaluation under Diagnostic Code 5213.  In this regard, the Board notes that, at the June 2010 VA examination, the Veteran has supination to no worse than 75 degrees and pronation to at least 50 degrees.  As such, the Board does not find that a disability evaluation in excess of 10 percent for gout of the left elbow is warranted under Diagnostic Codes 5205, 5208-5213.

In concluding that the Veteran is not entitled to an increased disability evaluation for the rating period on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his left and right elbows on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain, weakness, and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joints.  Further, the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his elbows.

Left and Right Hands

The Veteran's gout of the left and right hands is currently evaluated as 10 percent disabling per hand pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5228.   Under this code, a 10 percent disability evaluation is assigned for a gap of one to two inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent disability evaluation is assigned for limitation of the thumb with a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Upon reviewing the rating criteria for the Veteran's gout of the left and right hands, the Board finds that the Veteran's disability picture was most consistent with the currently assigned 10 percent disability evaluation for each hand and that an increased disability evaluation was not warranted.  The objective clinical evidence of record shows that the Veteran has swelling and tenderness of the left hand, with bilateral metacarpophalangeal joint flexion to 80 degrees and proximal interphalangeal joint flexion to 85 degrees.  Distal interphalangeal joint flexion is to 45 degrees on both hands.  The Veteran is able to approximate his thumb to all of his fingers on both hands, and the tips of his fingers reach the proximal crease of both hands.   Accordingly, the Veteran's symptomatology for the period on appeal most closely approximates the criteria for the currently assigned 10 percent disability evaluation for each hand.   

The Board has also considered whether the Veteran would be entitled to an increased disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5224, wherein a 10 percent disability evaluation is assigned for favorable ankylosis of the thumb and a 20 percent disability evaluation is assigned for unfavorable ankylosis of the thumb.  However, there was no evidence of ankylosis upon VA examination.  

In concluding that the Veteran is not entitled to an increased disability evaluation for the rating period on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his left and right hands on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain, weakness, and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joints.  Further, the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his hands.

Left and Right Feet

The Veteran's gout of the left and right feet is currently evaluated as 10 percent disabling per foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The rating criteria for unilateral hallux valgus does not provide for a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As such, the Board will consider other applicable Diagnostic Codes for rating foot disabilities.  See 38 C.F.R. § 4.20.

Diagnostic Code 5276 provides that a 10 percent disability rating is to be assigned where there is moderate flatfoot, bilateral or unilateral, with a weight-bearing line over or medial to the great toe, with inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  A 20 percent disability rating is warranted where there is severe unilateral flatfoot, with objective evidence of marked deformity, accentuated pain on manipulation and use, objective indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury.  A 20 percent rating is assigned under this Code for a moderately severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Considering these rating criteria in relation to the relevant evidence of record, the Board finds that the Veteran's current 10 percent rating per foot is most appropriate, and that higher ratings are not warranted.  38 C.F.R. § 4.7.  The objective evidence of record does not show that the Veteran has moderately severe impairment or symptoms such as marked deformity, accentuated pain on manipulation and use, or swelling as a result of his gout of the left and right feet.  The Board notes that the Veteran had swelling of the left great toe, with redness and inflammation on VA examination in June 2010, and some swelling of the right great toe, but pedal pulses and strength were normal.  The Veteran's arches were  not flat, and there was no evidence of tenderness of the arches, abnormal weight-bearing, instability, or weakness.  Therefore, the Veteran's symptomatology most closely fits within the criteria for the currently assigned 10 percent evaluation for each foot.

In concluding that the Veteran is not entitled to an increased disability evaluation for the rating period on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his left and right feet on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains pain, weakness, and stiffness, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joints.  Further, the current disability evaluations contemplate the Veteran's complaints, as well as any limitation of motion due to pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his feet.


Bursitis of the Right Knee

The Veteran's bursitis of the right knee is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Diagnostic Code 5019, in turn, calls for evaluation of the relevant disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the right knee, and as a result, the rating criteria under Diagnostic Code 5003, for degenerative joint disease without limitation of motion are not for application.  

The Veteran's right knee disability is rated by analogy to 38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  According to Diagnostic Code 5260, a noncompensable rating is assigned when leg flexion is limited to 60 degrees and a 10 percent rating is assigned when leg flexion is limited to 45 degrees.  A 20 percent rating requires leg flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when leg extension is limited to 5 degrees and a 10 percent evaluation is warranted when leg extension is limited to 10 degrees.  A 20 percent evaluation is warranted when leg extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's bursitis of the right  knee, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran has flexion limited to 30 degrees or extension limited to 15 degrees.  His range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that he has full extension, and that flexion, at worst, and fully acknowledging his pain, is still to at least 110 degrees, including at his most recent, June 2010 VA examination.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 10-percent level, which would support an even higher rating.  In this regard, the Board points out that the Veteran's June 2010 VA examination was negative for objective evidence of incoordination, subluxation, weakness, abnormal movement, or deformity, although he reports experiencing pain.  There was no evidence of crepitus and motor strength was normal, with normal muscle tone and bulk.  There was no effusion, and the knee joint was stable to varus, valgus, anterior, and posterior testing.  Moreover, given his full and unimpaired range of flexion, a separate rating under VAOPGCPREC 9-2004 is not for application.  Similarly, the Veteran has pain of the right knee, but he does not have overall moderate impairment of his tibia and fibula, significant limitation of motion, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5257, 5262.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the limitation of motion already shown on examination, even when his symptoms are most problematic.  In particular, the June 2010 VA examiner noted that there was a mild increase in pain upon repetitive use, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 10 percent rating adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

Residuals of Arthroscopy of the Anterior Cruciate Ligament of the Left Knee

The Veteran received a 30 percent disability rating for his residuals of arthroscopy of the anterior cruciate ligament of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran experienced some limitation of motion of the left knee, and as a result, the rating criteria under Diagnostic Code 5003, for degenerative joint disease without limitation of motion are not for application.  

The Veteran's left knee disability is rated by analogy to 38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  According to Diagnostic Code 5260, a 30 percent rating is assigned when leg flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 30 percent evaluation is warranted when leg extension is limited to 20 degrees.  A 40 percent evaluation is warranted when leg extension is limited to 30 degrees; a 50 percent disability evaluation is for assignment where extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's residuals of arthroscopy of the anterior cruciate ligament of the left knee, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran has extension limited to 30 degrees.  His range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that he has essentially continuously had full extension to no less than 15 degrees, and that his flexion, at worst, and fully acknowledging his pain, is still to at least 40 degrees, including at his most recent, January 2011 VA examination; at that time, the VA examiner noted that the Veteran's private treatment records from L. F. K., M.D., dated in August 2010, indicate that the Veteran had full extension and 120 flexion.  The VA examiner also noted that the Veteran was observed sitting with his knee at 90 degrees flexion, and that a review of recent VA treatment records noted range of motion from 5 degrees extension to 105 degrees flexion.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 30 percent level, which would support an even higher rating.  In this regard, the Board points out that the Veteran's January 2011 VA examination was negative for objective evidence of incoordination, subluxation, weakness, abnormal movement, or deformity, although he reports experiencing pain and stiffness; the Veteran denied functional limitations.  Likewise, there was no objective evidence of any neurovascular symptoms and he had full motor strength.  Similarly, the Veteran has pain and tenderness in his left knee, but he does not have overall moderate impairment of his tibia and fibula or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the limitation of motion already shown on examination, even when his symptoms are most problematic.  In particular, the January 2011 VA examiner noted that there was a mild increase in pain upon repetitive use, but neither examiner found that there was no additional weakness, fatigability, incoordination, or lack of endurance.  As a result, his current 30 percent rating adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

Additional Considerations

The Board also considered the Veteran's statements that his disabilities are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected disabilities have worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the Veteran's treating physicians at VA and the VA examiners found that the Veteran's service-connected disabilities were as previously characterized and were productive of no more than mild to moderate effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected disabilities were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a disability rating greater than 40 percent for gout of the multiple joints is denied.

Entitlement to a disability rating greater than 10 percent for gout of the left ankle is denied.

The claim for a disability rating higher than 10 percent for gout of the left wrist is denied.

The claim for a disability rating higher than 10 percent for gout of the right wrist is denied.

A disability rating in excess of 10 percent for gout of the left elbow is denied.

A disability rating in excess of 10 percent for gout of the right elbow is denied.

The claim for a disability rating higher than 10 percent for gout of the left hand is denied.

The claim for a disability rating higher than 10 percent for gout of the right hand is denied.

A disability rating in excess of 10 percent for gout of the left foot is denied.

A disability rating in excess of 10 percent for gout of the right foot is denied.


Entitlement to a disability rating greater than 10 percent for bursitis of the right knee is denied.

Entitlement to a disability rating greater than 30 percent for residuals of arthroscopy of the anterior cruciate ligament of the left knee is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


